Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT

                                      No. 04-15-00146-CV

                    IN THE INTEREST OF L.D.L.H. and C.A.L., Children

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-PA-02179
                     Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED.

       We order that no costs be assessed against appellant Father because he is indigent.

       SIGNED October 28, 2015.


                                                  _____________________________
                                                  Marialyn Barnard, Justice